Appellant was convicted of the offense of violating the prohibition laws (Code 1923, § 4621) by having whisky in his possession, and fined $50.
We have carefully examined every exception reserved. If there is shown by any one of same an erroneous ruling, which we do not assert, said ruling was in our opinion fully cured by the testimony of appellant himself. By his own testimony he was guilty as charged.
We find nowhere prejudicial error, and the judgment of conviction is affirmed.
Affirmed.
                              On Rehearing.